Citation Nr: 0211047	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-13 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for status post 
left herniorrhaphy, rated as noncompensably disabling prior 
to September 18, 1998, and 10 percent disabling on and 
subsequent to September 18, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to September 18, 1998, the evidence does not show a 
postoperative recurrent left hernia.

3.  Subsequent to September 18, 1998, there was a 
postoperative recurrent hernia that was readily reducible.  

4.  Subsequent to June 1, 2000, there was no recurrence of 
the left hernia. 

5.  The evidence does not show a poorly nourished scar with 
repeated ulceration, a tender and painful scar, or any 
limitation of function due to the scar at any time of the 
current claim and appeal


CONCLUSION OF LAW

The criteria for an increased rating for status post left 
herniorrhaphy are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.114, 4.118, Diagnostic Codes 7338, 7803, 
7804, 7805 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A March 1987 rating decision granted service connection for 
status post herniorrhaphy left with a noncompensable 
disability rating assigned.

An October 1996 VA clinical record notes a small inguinal 
hernia left side status post left herniorrhaphy.

On VA examination in January 1997, the veteran complained of 
pain or discomfort at the site of the hernia surgery.  There 
was a hardly visible non tender scar at the site of the left 
inguinal herniorrhaphy.  The scar was non adherent.  The left 
inguinal ring was slightly dilated and an impact was felt.  
No hernia sac was present.  The left testicle and adnexa were 
normal.  The diagnosis was left inguinal herniorrhaphy no 
recurrence.

Private medical statements, dated from August 1987 to March 
1998, note left testicular pain due to epididymitis and left 
inguinal hernia.  

A VA operative report, dated September 19, 1998, notes a 
diagnosis of recurrent left inguinal hernia.  The procedure 
was a hernia repair.

VA clinical records, dated from January to July 1999, note 
the veteran complained of pain in the left testicle and pain 
on exercise.  There was no hernia defect or bulging mass.  
The surgical wound was well healed.  

The veteran underwent a VA examination in December 1999.  At 
that time, he complained of discomfort and a reducible mass 
in the left inguinal region.  The examiner noted the veteran 
had a little reducible inguinal mass on the left and a left 
inguinal hernia that was recurrent on exploration of the left 
inguinal canal.  There was also a little mass pushing the 
finger when he coughed.  There was evidence of a new hernial 
sac.  Previous surgical scars were noted to be well healed.  
The diagnosis was recurrent reducible left little inguinal 
hernia symptomatic for the third time.

An VA abbreviated medical record notes the veteran was 
hospitalized for one day from April 4 to 5, 2000, due to a 
left inguinal hernia.  A herniorrhaphy was performed.  The 
record notes an activity limitation of 10 days.  An April 4, 
2000, VA operative report notes a diagnosis of recurrent left 
inguinal hernia.  The procedure was a herniorrhaphy with 
mesh.  

VA clinical records, dated from March to December 2000, note 
evaluation of the residuals of a left hernia repair.  A 
September 2000 VA record shows the veteran had occasional 
testicular discomfort with no hernias.  The surgical scar was 
well healed with no evidence of infection.

A March 2002 rating decision granted a 10 percent disability 
rating effective from September 18, 1998.  A temporary total 
disability rating was granted under the provisions of 
38 C.F.R. § 4.30 due to convalescence effective from April 4, 
2000.  The 10 percent rating was then continued effective 
from June 1, 2000.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
May 1997 statement of the case and the March 2002 
supplemental statement of the case.  A March 2002 letter to 
the veteran also advised him of the evidence necessary for a 
grant of the benefit sought.  The statement of the case and 
the supplemental statements of the case provided the veteran 
with a summary of the evidence in the record used for the 
determinations.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  The March 2002 
VA letter to the veteran asked him to identify providers of 
treatment and advised him that the RO would attempt to obtain 
identified medical evidence or he could submit the evidence 
himself.  The March 2002 supplemental statement of the case 
advised the veteran of the VCAA.  VA medical records have 
been obtained and private medical records have been received 
from the veteran.  Neither the veteran nor his representative 
has identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  The veteran has received VA examinations.  
The veteran underwent hernia repair surgery in April 2000 and 
he has not been scheduled for a subsequent VA examination.  
However, there are VA medical records in the claims file 
subsequent to the surgery containing adequate information and 
thus another examination is not necessary.  38 C.F.R. 
§ 3.326(b) (2001).  Accordingly, the facts relevant to this 
claim has been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under the criteria of Diagnostic Code 7338, a noncompensable 
disability rating is warranted for an inguinal hernia that is 
small, reducible, without protrusion, or that is not operated 
but remedial.  A 10 percent disability rating is warranted 
for postoperative recurrent hernia that is readily reducible 
and well supported by a truss or belt.  A 30 percent rating 
is warranted for a small, postoperative recurrent, or 
unoperated irremediable hernia that is not well supported by 
truss, or not readily reducible.  A 60 percent disability 
rating is warranted for a large, postoperative, recurrent 
hernia, that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  A 10 
percent disability rating is added for bilateral involvement, 
provided that the second hernia is compensable.  The more 
severely disabling hernia is to be evaluated, and 10 percent 
added for the second hernia, if the latter is of compensable 
degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2001).

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  

Prior to September 18, 1998, an October 1996 VA clinical 
record notes a small inguinal hernia on the left side status 
post herniorrhaphy.  Additionally, private medical 
statements, dated from August 1997 to March 1998, note 
testicular pain due to epididymitis and left inguinal hernia.  
However, a January 1997 VA examination report notes only the 
left inguinal ring as slightly dilated and an impact was felt 
but there was no hernia sac.  This examination report is more 
probative since it provides detailed findings concerning the 
veteran's complaints about his left inguinal hernia.  This VA 
examination report does not show a postoperative recurrent 
left hernia.  Accordingly, a noncompensable disability is 
warranted which is consistent with the disability rating 
assigned for this period.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (2001).

The veteran underwent surgical repair of a recurrent left 
inguinal hernia on September 19, 1998.  This is the first 
evidence of a post operative recurrence of the left inguinal 
hernia after the January 1997 VA examination.  Accordingly, a 
10 percent disability rating is warranted for a post 
operative left inguinal hernia from September 19, 1998, which 
is the date of the VA evidence in the record which shows 
recurrence of the left inguinal hernia.  This is consistent 
with the 10 percent disability rating assigned from September 
19, 1998.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 
(2001).

The veteran's left inguinal hernia was rated as 10 percent 
disabling subsequent to the September 19, 1998.  However, VA 
clinical records from January to July 1999 note there was no 
hernia defect or bulging mass.  This would warrant a 
noncompensable disability rating since there was no true 
hernia protrusion.  However, a December 1999 VA examination 
report notes there was a reducible left little inguinal 
hernia that was symptomatic.  This would therefore warrant a 
10 percent rating since there was a postoperative recurrent 
hernia that was readily reducible.  This is consistent with 
the 10 percent rating assigned during this time period.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2001).


The veteran underwent repair of the left hernia and was 
awarded a temporary total disability rating due to 
convalescence following the surgery under 38 C.F.R. § 4.30 
until June 1, 2000.  The 10 percent rating was continued 
thereafter.  A September 2000 VA clinical record notes there 
was left testicular discomfort with no hernia.  Therefore, 
there was no recurrence of the hernia to warrant a 
compensable disability rating.  As noted, the veteran at this 
time was rated as 10 percent disabled for the left inguinal 
hernia.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 
(2001).

A separate disability rating may be appropriate for the 
surgical scar since the scar symptomatology is different from 
that of the left herniorrhaphy.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The January 1997 VA examination report 
notes there was a hardly visible nontender nonadherent scar.  
VA clinical records from 1999 note the surgical wound was 
well healed and the December 1999 VA examination report notes 
there were well healed previous surgical scars.  Finally, a 
September 2000 VA clinical record notes the surgical scar was 
well healed with no evidence of infection.  Accordingly, this 
evidence does not show a poorly nourished scar with repeated 
ulceration, a tender and painful scar, or any limitation of 
function due to the scar.  Accordingly, a separate rating due 
to the surgical scar is not warranted for any time of the 
veteran's current appeal.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  

Based on the above, the preponderance of the evidence is 
against granting an increased disability rating for a status 
post left herniorrhaphy at any time during the current appeal 
for an increased rating.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.114, 4.118, Diagnostic Codes 7338, 7803, 
7804, 7805 (2001).



ORDER

An increased disability rating for a status post left 
herniorrhaphy is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

